            Case 1:18-cv-02498-RCL Document 26 Filed 04/14/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
WILDEARTH GUARDIANS,                           )
                                               )
                Plaintiff,                     )
                                               )       Civil Action No. 18-2498 (RCL)
                v.                             )
                                               )
UNITED STATES DEPARTMENT OF                    )
THE INTERIOR,                                  )
                                               )
                Defendant.                     )
                                               )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated April 25, 2019, ECF No. 19, the parties, by and

through undersigned counsel, report as follows.

       1.       This case concerns a FOIA request WildEarth Guardians (“Guardians”) submitted

to the Department of the Interior (“Interior”) on October 27, 2017.

       2.       The parties previously requested, and this Court ordered, among other things, (1)

that all case deadlines are stayed pending Interior’s final responses to the FOIA request at issue

in this case; (2) that starting in July, and each month thereafter, Interior shall review and disclose

at least 500 pages of potentially responsive records to the FOIA request, and shall disclose any

responsive non-exempt portions of those records to Guardians on the first Friday of the month

until Interior discloses all responsive, non-exempt portions of potentially responsive records; and

(3) that the parties shall file joint status reports with the Court every sixty (60) days to inform the

Court of the progress the parties have made in the interim. ECF No. 19, ¶¶ 1, 2–4. The parties

also previously agreed to narrow the scope of the request and to work cooperatively to review

and disclose only attachments of interest to Guardians so that Interior can complete its response

within one year of the March 2020 release. ECF No. 25, ¶¶ 6–7.
            Case 1:18-cv-02498-RCL Document 26 Filed 04/14/20 Page 2 of 2



       3.       On March 6, 2020, Interior sent Guardians a partial response letter stating that

Interior initially reviewed 500 pages of records in this period. Of those records, Interior produced

92 pages, with redactions pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5), and FOIA

Exemption 6, 5 U.S.C. § 552(b)(6), found 393 pages to be non-responsive, pulled 11 pages due

to a need for additional consultation, and pulled 4 pages due to a need for additional review.

       4.       On April 3, 2020, Interior sent Guardians a partial response letter stating that

Interior initially reviewed 500 additional pages of records. Of those records, Interior produced

284 pages, with redactions pursuant to FOIA Exemption 6, 5 U.S.C. § 552(b)(6), determined that

93 pages were non-responsive, temporarily withheld four pages for additional review, sent 124

pages to other federal agencies for consultation were previously reviewed and undergoing

additional consultation.

       5.       The parties will continue working cooperatively and operating under the Court

schedule, ECF Nos. 19, 25, with the next Joint Status Report proposed to be due June 13, 2020.

       Respectfully submitted this 14th day of April 2020.

DAVID BAHR (D.D.C. Bar #OR0001)                        TIMOTHY J. SHEA
Bahr Law Offices, P.C.                                 United States Attorney
1035 ½ Monroe Street                                   D.C. Bar #437437
Eugene, Oregon 97402
Tel: (541) 556-6439                                    DANIEL F. VAN HORN
davebahr@mindspring.com                                Chief, Civil Division
                                                       D.C. Bar #924092
___/s/ __Emma Bruden_______________
Emma A. O. Bruden (OR Bar #163525)                     __/s/ _ Paul Cirino____________
  Admitted pro hac vice                                PAUL CIRINO
Kampmeier & Knutsen PLLC                               Assistant United States Attorney
P.O. Box 15099                                         Civil Division
Portland, Oregon 97293                                 555 Fourth St., N.W.
Tel: (503) 719-5641                                    Washington, D.C. 20530
emma@kampmeierknutsen.com                              Phone: (202) 252-2529
                                                       Email: paul.cirino@usdoj.gov

Attorneys for Plaintiff                                Attorneys for Defendant


                                                  2
